
	
		II
		112th CONGRESS
		1st Session
		S. 1883
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mr. Hatch (for himself
			 and Mr. Lee) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the sale of approximately 30 acres of
		  Federal land in Uinta-Wasatch-Cache National Forest in Salt Lake County, Utah,
		  to permit the establishment of a minimally invasive transportation alternative
		  called SkiLink to connect 2 ski resorts in the Wasatch
		  Mountains, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wasatch Range Recreation Access
			 Enhancement Act.
		2.FindingsCongress finds that—
			(1)there is interest in providing direct
			 public access between the Wasatch Range front and back in the State of Utah by
			 linking ski resorts in the area by means of a skier transport, lift, or
			 tramway;
			(2)the primary ski
			 resorts in the Wasatch Range in Utah are situated within a 5 mile radius, but
			 currently there is no convenient transportation link between the
			 resorts;
			(3)The Canyons Ski Resort and Solitude
			 Mountain Resort have proposed a public access transportation connection through
			 construction of a minimally invasive transportation alternative, called
			 SkiLink, which would cross approximately 30 acres of the
			 Uinta-Wasatch-Cache National Forest from private land at The Canyons Ski Resort
			 in Summit County, Utah, to private land at Solitude Mountain Resort in Big
			 Cottonwood Canyon, Utah;
			(4)the land and
			 resource management plan for the Uinta-Wasatch-Cache National Forest prohibits
			 new alpine ski lifts on National Forest System land;
			(5)despite efforts by
			 the Utah Department of Transportation, the Wasatch Front Regional Council, and
			 the Utah Transit Authority to increase transit and carpool access in Big
			 Cottonwood Canyon, daily traffic on winter weekends ranges between 8,000 and
			 9,000 vehicles per day;
			(6)studies show that
			 the establishment of the SkiLink would reduce ski season vehicle traffic
			 between The Canyons Resort and Solitude Mountain Resort by as many as 18,000
			 cars per year or 1,000,000 fewer miles driven per year, and the amount of the
			 reduction is expected to increase over time;
			(7)SkiLink would
			 produce immediate traffic benefits, including a reduction in PM 2.5 and other
			 emissions in Parley’s Canyon and Big Cottonwood Canyons;
			(8)a
			 preliminary environmental review of the proposed SkiLink corridor assessed the
			 potential impact of SkiLink on special status species, water quality and
			 watershed resources, and visual resources and found that no federally listed
			 species or critical habitat would be affected and that any water, plant, and
			 wildlife issues could be addressed through mitigation;
			(9)minimally
			 invasive, environmentally sound construction techniques would be used to
			 construct SkiLink, including the use of helicopters for concrete placement and
			 tower installations;
			(10)the winter sport
			 industry in Utah is a significant contributor to the economy of Utah, with the
			 ski/snowboarding industry bringing $1,260,000,000 to Utah during the 2009/2010
			 ski season and resulting in 20,000 jobs; and
			(11)economic analysis
			 of SkiLink shows it would infuse another $50,000,000 a year into Utah's economy
			 and create 500 new jobs in the tourism and hospitality industries by creating
			 the largest interconnected ski network in the United States and providing
			 access to more than 6,000 acres of ski terrain.
			3.Conveyance of
			 National Forest System land, Uinta-Wasatch-Cache National Forest, Salt Lake
			 County, Utah
			(a)Conveyance
			 required; purposeSubject to
			 subsection (e), the Secretary of Agriculture shall convey, by sale, to
			 Canyons-SkiLink, LLC, all right, title, and interest of the United States in
			 and to a parcel of National Forest System Land in the Uinta-Wasatch-Cache
			 National Forest in Salt Lake County, Utah, consisting of approximately 30
			 acres, as identified on the map entitled SkiLink parcels, November
			 2011, for the purpose of permitting Canyons-SkiLink, LLC, to construct
			 a ski-lift, gondola, or tramway to serve as a public-access transportation
			 interconnection of the Wasatch Front and the Wasatch Back Mountains.
			(b)ConsiderationAs consideration for the conveyance of the
			 National Forest System land under subsection (a), Canyons-SkiLink, LLC, shall
			 pay to the Secretary of Agriculture an amount equal to at least the fair market
			 value of the Federal land as of the date of enactment of this Act.
			(c)Determination of
			 fair market value
				(1)In
			 generalThe fair market value
			 of the National Forest System land to be conveyed under subsection (a) shall be
			 based on an appraisal acceptable to the Secretary of Agriculture.
				(2)DeadlineThe appraisal shall be completed not later
			 than 180 days after the date of enactment of this Act.
				(d)Reversionary
			 interest
				(1)In
			 generalIf the Secretary of
			 Agriculture determines at any time that the National Forest System land
			 conveyed under subsection (a) has not been used for a period of 10 years or
			 longer in accordance with the purpose of the conveyance all right, title, and
			 interest in and to the conveyed land, including any improvements thereto shall,
			 at the option of the Secretary of Agriculture, revert to and become the
			 property of the United States, the United States shall have the right of
			 immediate entry onto the land.
				(2)DeterminationA determination by the Secretary of
			 Agriculture under this subsection shall be made on the record after an
			 opportunity for a hearing.
				(e)Environmental
			 complianceIn making the conveyance under this section, the
			 Secretary of Agriculture shall complete all actions that may be required
			 under—
				(1)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
				(2)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
				(3)any other
			 applicable laws.
				
